Title: From George Washington to Alexander Hamilton, 25 August 1796
From: Washington, George
To: Hamilton, Alexander


        Private
       
        
          My dear Sir,
          Philadelphia 25th Augt 1796
        
        I have given the Paper herewith enclosed, several serious & attentive readings; and prefer it greatly to the other draughts, being more copious on material points; more dignified on the whole; and with less egotism. Of course less exposed to criticism, & better calculated to meet the eye of discerning readers (foreigners particularly, whose curiosity I have little doubt will lead them to inspect it attentively & to pronounce their opinions on the performance).
        When the first draught was made, besides having an eye to the consideration above mentioned, I thought the occasion was fair (as I had latterly been the subject of considerable invective) to say what is there contained of myself—and as the Address was designed in a more especiall manner for the Yeomanry of this Country I conceived it was proper they should be informed of the object of that abuse; the silence with which it had been treated—and the consequences which would naturally flow from such unceasing & virule⟨nt⟩ attempts to destroy all confidence in the Executive part of the Government; and that it was best to do it in language tha⟨t⟩ was plain & intelligable to their understand⟨ing.⟩
        The draught now sent, compr⟨e⟩hends the most, if not all

these matters; is better expressed; and I am persuade⟨d⟩ goes as far as it ought with respect to any personal mention of myself.
        I should have seen no occasi⟨on⟩ myself, for its undergoing a revision—But as your letter of the 30th Ulto whi⟨ch⟩ accompanied it, intimates a wish to do this—and knowing that it can be more correctly done after a writing has been out of sight for sometime than while it is in hand, I send it in conformity there⟨to⟩—with a request, however, that you w⟨d⟩ return it as soon as you have carefully reexamined it; for it is my intention to hand it to the Public before I leave this City, to which I came for the purpose of meeting General Pinckney—receiving the Minesters from Spain & Holland—and for the dispatch of other business which could not be so well executed by written communications between the heads of Departments & myself as by oral conferences. So soon as these are accomplished I shall return; at any rate I expect to do so by, or before the tenth of next month for the purpose of bringing up my family for the Winter.
        I shall expunge all that is marked in the paper as unimportant &ca &ca and as you perceive some marginal notes, written with a pencil, I pray you to give the sentiments so noticed mature consideration. After which, and in every other part, if change or alteration takes place in the draught, let them be so clearly interlined—erazed—or referred to in the Margin as that no mistake may happen in copying it for the Press.
        To what Editor in this City do you think it had best be sent for Publication? Will it be proper to accompany it with a note to him, expressing (as the principal design of it is to remove doubts at the next Election) that it is hoped, or expected, that the State Printers will give it a place in their Gazettes—or preferable to let it be carried by my private Secretary to that Press which is destined to usher it to the World & suffer it to work its way afterwards? If you think the first most eligable, let me ask you to sketch such a note as you may judge applicable to the occasion. With affectionate regard I am always Yours
        
          Go: Washington
        
      